DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of NAFLD in the reply filed on December 10, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Status of the Claims
Claims 11, 12, 14-21, 23-27, and 29-34 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14-21, 23-27, and 29-34 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the  “derivative thereof” of any GKA or GK ligand.  While there is written description support for the many structures included in the Specification, there may be compounds that have this functionality, but were not contemplated by the instant application, such as when a compound is not yet known to have the claimed functionality.
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
inter alia, "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention" Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.  MPEP §2163.  However, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP §2163.
The instant claims are drawn to a GKA or GK ligand, which includes Applicant's elected compound species and ‘derivatives' thereof.
Level of skill and knowledge in the art: The level of skill in the art is high.
Partial structure:  As to the claimed ‘derivatives' or non-specified examples of other compounds that activate GK or act as a GK ligand, no specific examples are given that would 
Predictability of the Art:  It is generally accepted in the art that formation of a particular ‘derivatives' for a given compound or series of compounds is unpredictable.  As stated by Dorwald (Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):  “Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.  Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.  Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).
Method of making the claimed invention: Although the Specification provides a method for making the elected species, no method for making the derivatives or other compounds that are GKA or GK ligands encompassed by the claims has been disclosed. 
Summary: In the instant case, Applicant has not disclosed the structure, formula, chemical name, or physical properties of the numerous potential ‘derivatives' or other compounds that inhibit BRDT.  Although some functional characteristics are disclosed or would be known to a person of ordinary skill in the art, in the absence of a disclosed structure, there can be no correlation between the function and structure of the claimed ‘derivatives' in the instant application. 
However, the MPEP states that written description for a genus (for example, the claimed ‘analogs’ or ‘derivatives' of the elected compound species) can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claim(s) are broad and generic with respect to all possible compounds encompassed by the claims:  the possible structural variations are limitless to any ‘derivatives' of the elected compound species.    In the instant case, however, the Specification does not disclose a sufficient variety of species to reflect this variance in the genus.  While having written description of the elected compound and compounds identified in the Specification tables and/or examples, the Specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims such as, for example, ‘derivatives' or ‘analogues’ of the elected specie.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the 
	To overcome this rejection, remove the references to derivatives and include reference to specific compounds taught and described by the instant Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14-21, 23-27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schentag et al., (US2016/0279157), in view of Valcarce Lopez et al., (US2014/0066372), and in view of Ericsson et al., “Tolerability, pharmacokinetics, and pharmacodynamics of the glucokinase activator AZD1656, after single ascending doses in healthy subjects during euglycemic clamp,” 2012; 50: 765-777, and in view of Curry, “Fatty Liver and Type 2 Diabetes,” Diabetes Forecast Magazine, and in view of NCT00995787 (published October 15, 2009).
Claim differentiation indicates that a subject of independent claim 11 includes subjects with NAFLD and type 2 diabetes.  Claim 34 depends from claim 11 indirectly.  The rejection 
	Schentag teaches a product and method for treating NASH and NAFLD. See prior art claim 1.  Such method entails administration of a combination comprising an ileal brake hormone and an HMG Co-reductase inhibitor (i.e., a second agent).  The composition includes a glucokinase activator as a bioactive agent.  Compositions are taught to include carriers. See par. 61.
	Valcarce Lopez teaches a method for treating NAFLD by administering a glucokinase activator and an anti-diabetic agent. See par. 11 and prior art claim 19.  A pharmaceutically acceptable carrier is taught. See par. 8.
	Schentag and Valcarce do not teach AZD 1656 as a glucokinase activator.
	Ericsson teaches AZD 1656 as a glucokinase activator in the pancreas and the liver, and with the potential to deliver effective glucose-lowering in Type 2 diabetes mellitus. See 1st par.
	 Curry teaches that 80% of people with diabetes have fat in the liver.  Further, NAFLD may contribute to prediabetes and type 2 diabetes.
NCT00995787 teaches treating type 2 diabetes mellitus with AZD1656.  AZD1656 is well tolerated orally twice daily for at least 10 days.
With regard to claim 15, there is no reason to believe that an efficacious treatment would be stopped prior to four weeks or that dosage regimen would not be optimizable through nothing more than routine experimentation. See M.P.E.P. § 2144.
It would have been prima facie obvious prior to the filing of the instant application to combine the teachings of Schentag, Valcarce Lopez, Ericsson, Curry, and NCT00995787 to arrive at the claimed methods.  One would be motivated to do so because a claimed agent is 
As such, no claim is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JARED BARSKY/Primary Examiner, Art Unit 1628